Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-27 are pending.  
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that searching for all the invention groups is not a burden.  This is not found persuasive because as indicated in the previous office action, the inventions of Group I-V are five distinct inventions for the reason of the record. They have different electronic resources and search queries, and searing for one subject matter will not necessarily lead to another. Applicant is reminded of the extensive literature search in biotechnology which is not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-27 are withdrawn.
Claims 1-16 are examined on the merits.

Claim Objections
Claims 3, 12, and 15 are objected to because of the following informalities:  
Claim 3 recites “Cyperus rotundas” at line 8, which is incorrect. The correct spelling should be “Cyperus rotundus”. Claims 12 and 15 are objected for the same reason.
Cinnamomum zeylanica” at lines 11-12, which is incorrect. The correct spelling should be “Cinnamomum zeylanicum”. Claim 12 and 15 are objected for the same reason.
Objection of Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

The drawings filed on 3/3/2020 are blurry and ineligible. Replacement drawings are required.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-16 is/are directed to an oral composition comprising therapeutically effective amount of Saraca indica, Symplocos racemosa, Boerhavia diffusa, Tinospora cordifolia, Terminalia arjuna, Saccharum officinarum and Commiphora mukul, or extracts thereof; Shilajit; and at least one bhasma.

Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an extract of Commiphora mukul, etc., because there is no indication that extraction has caused the components of an extract of a Commiphora mukul, etc. that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in an extract of Commiphora mukul, etc.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of Tinospora cordifolia, etc. that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Tinospora cordifolia.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 
Regarding claims 1-3, 8, 10, 13, 15, and 16, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.

Regarding claim 1, composition for oral consumption or administration does not result in a markedly different characteristic because Saraca indica, Symplocos racemosa, Boerhavia diffusa, Tinospora cordifolia, Terminalia arjuna, Saccharum officinarum or Commiphora mukul already has the characteristic of being in a form suitable for oral consumption. Regarding claim 15, the presence of a composition comprising a carrier (water in suspension) in the claimed composition does not result in a markedly different characteristic for the claimed composition because the Saraca indica, Symplocos racemosa, Boerhavia diffusa, Tinospora cordifolia, Terminalia arjuna, or Saccharum officinarum already comprises a carrier (water in the plant) and thus have that same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655